LUMBARD, Circuit Judge
(concurring):
I concur in the affirmance of all the convictions, substantially for the reasons stated in Judge Meskill’s opinion. In addition, I wish to state my views regarding Schulz’s complaint about the government’s use at trial of his grand jury testimony.
Schulz seeks reversal of his conviction on the ground that it was error for the district court to submit into evidence testimony Schulz had given to the grand jury prior to his indictment. This testimony was given pursuant to an agreement that Schulz, acting through his attorney, had entered into with the prosecutor, under the terms of which Schulz was to plead guilty and testi*737fy for the government both before the grand jury and at trial. In addition, the agreement specifically provided, as Judge Frankel found, that if Schulz failed to perform as promised, then any information he had given could be used against him.
In denying Schulz’s motion at trial to suppress his grand jury testimony, Judge Frankel noted that Schulz had testified, “voluntarily, for his own good, at a time when he had agreed to plead guilty to one count.” Judge Frankel concluded that under these circumstances Fed.R.Crim.P. 11(e)(6) did not require suppression and that the government had never agreed to suppression under any circumstances. The record amply supports these findings.
Rule 11(e)(6) does not apply here. The written agreement entered into by the government and Schulz’s attorney prior to Schulz’s grand jury appearance plainly anticipated that, should Schulz renege — as he did by going back on his promise to plead guilty — then his testimony could be used at his trial. The purpose of Rule 11(e)(6) is to encourage plea negotiations leading to the prompt disposition of criminal charges by means other than trial. See United States v. Smith, 525 F.2d 1017, 1020 (10th Cir. 1975); 2 J. Weinstein & M. Berger, Weinstein’s Evidence 1410[03] (1976). Thus, the rule has no application where a plea agreement has already been made which specifically addresses the question of subsequent use of information given pursuant to the agreement.
From the standpoint of the government, the obvious purpose of such an agreement is to enable the prosecutor to pursue his investigation and preparation for the presentation of evidence in such a way that the time and expense spent in negotiations and discussions will not be fruitless. Such safeguarding of government resources is all the more necessary because the government must comply with the increasingly stringent time schedule mandated by the Speedy Trial Act of 1974, 18 U.S.C. § 3161 to § 3174.
Of course nothing turns on whether Schulz’s statements were made before a grand jury. No matter where or how made, any statements made by Schulz pursuant to the agreement could have been used by the government at his trial.
For these reasons, the district court did not err in admitting Schulz’s grand jury testimony.